Citation Nr: 1209765	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran, [redacted], for the purposes of entitlement to Department of Veterans Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel

INTRODUCTION

The Veteran had honorable, active service from February 1968 to November 1977, as reflected in a March 1986 character of discharge determination.  The Veteran died in August 2008, and his death has been deemed service-connected, as reflected in a June 2009 administrative decision.  The appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant and her sister testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure compliance with contested claims procedures.  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2011).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC).  38 C.F.R. § 19.101 (2011).  Various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6. 

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2011).  Additionally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a), (d) (2011).

Pursuant to 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  Thus, as a threshold matter, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2011).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Where an attempted marriage of a claimant to a veteran, however, was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (1) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, (2) the claimant entered into the marriage without knowledge of the impediment, (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2011).

Here, the appellant asserts that she should be recognized as the Veteran's surviving spouse because she married the Veteran in 2003 through an official, governmental ceremony without knowledge of any legal impediment to their marriage, and continuously cohabitated with the Veteran until his death in 2008.  The appellant reports that she and the Veteran held themselves to be husband and wife to their family, friends, community, and governmental agencies, as they co-raised her daughter and the Veteran's daughter from their former marriages, filed their federal income taxes jointly as a married couple, and otherwise lived as the legally married couple they believed themselves to be.  The appellant further asserts that she believed the Veteran was divorced from the woman he married in 1989, to whom the Board will refer to as BC, who has recently been recognized by VA as the Veteran's surviving spouse.

The appellant and BC filed claims for seeking various death benefits based on their marriages to the Veteran.  In December 2008 letters to the appellant and BC, each was notified that the other had filed a claim.  In a June 2009 administrative decision, the RO found that BC was the surviving spouse.  Both BC and the appellant were notified of the determination.  In a September 2009 letter to BC, the RO stated that it should not have released payments to her because the appellant had also applied for the benefit and had 60 days to file an appeal.  The RO noted that it would notify BC if a disagreement was filed.  In a July 2009 letter from the appellant, that was associated with the claims file after the September 2009 letter, the appellant disagreed with that administrative decision.  There is no evidence in the claims file that BC was notified of the appellant's appeal, or that contested claims procedures were followed.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2011) in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and the currently recognized surviving spouse.  Send the currently recognized surviving spouse copies of all relevant documents to this claim and provide her an opportunity to submit evidence and for a hearing if she so desires. 

2.  Then, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case to both the current claimant for recognition (appellant) and the currently recognized surviving spouse and allow the appropriate time for response.  Then, if the decision remains adverse to the appellant, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


